Chief Justice Robertson
delivered the Opinion of the Court.
In the absence of any evidence of a contract to the contrary, the legal presumption is that, each of the three co-partners were to be entitled to co-equal shares of the profits of the joint concern, and that each was to contribute whatever of personal service and proper assistance he reasonably could to sustain and promote the objects of the partnership.
In such a case, it is a general rule, as fixed as it is just, that neither of the partners will be entitled either to compensation from the others, for any service voluntarily rendered by him, in the partnership business, or to interest on balances from time to time in the partnership account, or on deposites, or advances of money, for the use of the firm, and before a general settlement or dissolution. To bring a case within any exception from this general rule, resulting from the nature and objects of general partnership and the implied understanding of the co-partners, there must be either a special agreement, or some very special and peculiar state of facts..
As to interest and compensation, in this case, no contract or special state of case appears in favor of any allowance. On the contrary, the facts strongly repel all claim to interest on the one side, or to compensation on the other.
As to interest claimed by H. & P. Lee, for money deposited with and for the use of the firm, several considerations fortify the general rule:
1. Looking to the condition of the parties, and the services expected to be performed by each, it would be *215unreasonable to presume that Lashbrooke, upon whom nearly all the burthen of buying and vending the goods was devolved, would have entered into a general partnership entitling his co-partners to equal profits, had not their credit and. their ability to assist and sustain the establishment with whatever funds it might need from time to time, been considered by him as an equivalent for his capital and services. Why should H. Lee, especially, receive one third of the profits, without making some extra contribution in the use of money, to counterbalance the extra services of Lashbrooke?
2. Lashbrooke’s services appear to have been nearly equal to the interest on moneys advanced at various times by H. .& P. Lee; and the value of those services, and interest on balances due from time to time on their individual and joint accounts, would altogether equal, if not exceed, the amount of interest correctly calculated on the funds advanced by them.
3. The state of the accounts and the conduct óf the parties during the partnership, and for some time after dissolution, rather imply that there was no understanding or expectation that interest was to be charged against Lashbrooke, for one third of the deposites for the use of the firm.
We are clear, therefore, in the conclusion that the Circuit Court was right in disallowing the claim for. interest.
And we are equally clear that, the disallowance of Lashbrook’s claim for extra services was also right; because it does not appear that he did more than was expected when the partnership commenced; or that, by contract or otherwise, since that time, there has been any unusual or unexpected .change in the condition or attitude of any of the partners. , It is evident, therefore, that, so far as his services are concerned, there is nothing to repel the implication arising from the character of the general partnership,, as originally formed. And, moreover, Lashbrook should not charge for services, without accounting for some interest for an, extra equivalent; to wit, the contribution of money on the other side.
The good debts due to a partnership may be charged to one of the firm by his consent; and the fact that he has taken and retained the books,may also justify such charge. See the petition and response, post.
One of 3 partners owning the house in which the business was commenced and carried on, it is presumed, that he contributed the use of the house as capital, and is not entitled to rent for it, from Die firm, — especially as he was not an active part ner.
*216Nor do we perceive any error or injustice in charging H. Lee, as the Circuit Court did, with McChord’s notes. From his admission, as proved, it may be inferred, that the understanding of the parties was, that he was to be responsible for that debt due to the firm by that son-in-law of his, to whom it was given as an advancement. And this deduction, whether, in fact, just or not, is fortified by the uncertain and perhaps insolvent condition of McChord, when he contracted the debt with the firm, and the fact also, that H. Lee seems to have agreed to pay and does not object to pay the accounts of his children with the firm.
But we are inclined to think that, the charge of Amsberry’s account to H. & P. Lee, is scarcely justified by the facts reported by the commissioners, or any facts deducible from the record.
And it also seems to us, that P. Lee ought not to be charged with so much of house expenses as was incurred for fuel, candles, &c. used necessarily in the counting room and store.
But we see no just objection to charging P. Lee, as the decree has done, with the good notes and accounts of the firm: — (1.) because he consented to that charge, and, (2.) because, by taking and keeping the books and evidences of debts to -the firm, he assumed a right and incurred a responsibility which might justly have justified the charge of perhaps more than the decree has charged. And, as to the account of Ballinger and Dewees, the only debts he objected to, we see "no good objection to charging him with them, because it appears that he might have collected them since he has had the books in his possession, and withheld them from Lashbrooke.
In charging Lashbrooke with one third of the rent for the store house and appurtenances, it seems to us that the Circuit Judge departed from the principle upon which he refused to allow interest on money advanced and compensation for services rendered. As it appears to have been understood, when the parties entered into partnership, that the business was to be continued in that house, it seems to us that the inference of reason *217as well as law, is that the partner who owned the house contributed the use of it, as a part of his share of capital, and as some equivalent for the personal services of his co-partners. And this deduction is strengthened by the fact, that no credit appears to have been ever given to H. Lee for rent, or claimed by him, during the subsistence of the partnership — although he had access to the books, and frequently inspected his account. The use of the house must, in the absence of any fact to the contrary, be deemed to have been, and intended to be, a part of the joint stock contributed by the partner who was not expected to attend personally to the store, and not to be charged against the other partners who were to do all the active business of the concern.
[By Mr. Hord.]
According to the pleadings and proofs, we are of the opinion that there was no error in dissolving the injunction with damages.
Wherefore, the decree is reversed, and the cause is remanded, with leave to make further inquiry as to the expenses charged for fuel, candles &c. for the use of the counting room and store, and as to Amsberry’s account; and for another decree according to the principles adjudged in this opinion. •